Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-13 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 12/29/2020 are accepted by the examiner.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (US Pub No. 2019/0074960, hereinafter “Ravi”) in view of Hannah (US Pub No. 2016/0097648, hereinafter “Hannah”).

Regarding claim 1, Ravi does disclose, a method of operating a vehicle to process vehicle-generated data, comprising: applying, by a controller, a hash function to a combination of a first [salt] and a personally identifiable information that uniquely identifies a driver to generate a driver pseudonymized identifier (Ravi, (para. [0030]), the manufacturer system 230 may also hash the second identification number with the customer ID using a cryptographic hashing function to generate a third identification number (i.e. a driver pseudonymized identifier). …), and applying the hash function to a combination of a second [salt] and a vehicle identification information that uniquely identifies the vehicle to generate a vehicle pseudonymized identifier (Ravi, (para. [0029-0030; 0039-0040]), the manufacturer system 230 may receive the VIN from the vehicle 102 and combine the VIN with a timestamp to create a first identification number. In some aspects, the VIN and timestamp may be combined by concatenating the VIN and the timestamp. The timestamp may include the date and/or time at which the VIN was received from the vehicle 102. The manufacturer system 230 may then hash the first identification using a cryptographic hashing function to generate a second identification number (i.e. vehicle pseudonymized identifier)); transmitting, by the controller, a [salt] generation information for a reconstruction of the first [salt] and the second [salt] to a vehicle manufacturer server Ravi, (para. [0030]), the manufacturer system 230 may retrieve a customer identification number (customer ID) stored on the manufacturer system 230. In some aspects, the customer ID may be associated with the VIN received from the vehicle 102 and identifies an operator of the vehicle 102. In this way, the manufacturer system 230 may retrieve the customer ID upon receipt of the VIN from the vehicle); and transmitting, by the controller, pseudonymized vehicle-generated data identified by the driver pseudonymized identifier and the vehicle pseudonymized identifier to a data server different from the vehicle manufacturer server (Ravi, (para. [0031, 0039, 0041]), transmission of the third identification number in a request to third party provider where third identification results from the application of two separate hash functions on the VIN and on the customer ID, and is used in order to conceal both the VIN and on the customer where data server is different from the vehicle manufacturer server).  
Ravi does not explicitly disclose but the analogous art Hannah discloses, hashing using salt (Hannah, (para. [0049, 0017]), where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi by including hashing using salt taught by Hannah for the advantage of managing vehicle traffic density on one or more roads in a transportation system by controlling road access via one or more of: permissions, tolls, fees, and penalties (Hannah, (para. [0013])).


Regarding claim 2, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the first salt and the second salt are generated using at least one seed selected from an indexed list of seeds shared by the vehicle manufacturer server and the vehicle, and the salt generation information contains an index of the at least one seed used to generate the first salt and the second salt (Hannah, (para. [0049]), a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm where indexing random number is well known in the art).  

Regarding claim 3, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the transmitting of the salt generation information includes: transmitting, by the controller, to the vehicle manufacturer server (Ravi, (para. [0031, 0039, 0041]), transmission of the third identification number in a request to third party provider where third identification results from the application of two separate hash functions on the VIN and on the customer ID, and is used in order to conceal both the VIN and on the customer where data server is different from the vehicle manufacturer server), sequence numbers indicating a number of times the driver pseudonymized identifier is generated and a number of times the vehicle pseudonymized identifier is generated (Hannah, (para. [0083-0084]). the RFID reader can receive RFID signals that include permission codes, or in another embodiment permission codes and optional salt values, or in yet another embodiment permission codes and optional salt values and vehicle identifiers. The RFID reader 1203 receives this information and provides the information to the microcontroller 1201 which can then perform the operations to determine whether the vehicle is authorized to travel on the route at the current time).  

Regarding claim 4, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the driver pseudonymized identifier and the vehicle pseudonymized identifier are generated in response to the driver logging in to the vehicle and succeeding in a driver authentication (Hannah, (para. [0018, 0045-0046]), the traffic control systems and also to the user devices that send requests to travel and receive messages authorizing the start of the traveling/trip; (para. [0050]), the permission code and included data can be authenticated and the transmitting vehicle checked against any access restrictions).  

Regarding claim 5, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the driver pseudonymized identifier and the vehicle pseudonymized identifier are discarded when a vehicle operation by the driver is terminated (Hannah, (para. [0046]), the system can then enforce violations based upon determining vehicles are traveling without proper authorization along the route).  

Regarding claim 6, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the personally identifiable information includes: an identification of the driver including at least one of a resident registration number or social security number, a driver's license number, a mobile phone number, or biometric data, or a unique identifier assigned to a fob key possessed by the driver in connection with the vehicle, or a user ID of the driver, which is assigned from the vehicle manufacturer server (Ravi, (para. [0030]), the manufacturer system 230 may retrieve a customer identification number (customer ID) stored on the manufacturer system 230).  

Regarding claim 7, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the vehicle identification information includes: a vehicle identification number (VIN), a vehicle registration number, or a unique identifier used by an in-vehicle telecommunication device of the vehicle to communicate with an external network (Ravi, (para. [0029-0030; 0039-0040]), the manufacturer system 230 may receive the VIN from the vehicle 102 and combine the VIN with a timestamp to create a first identification number. In some aspects, the VIN and timestamp may be combined by concatenating the VIN and the timestamp).  

Regarding claim 8, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the vehicle-generated data includes: data recorded by an event data recorder (EDR) mounted on the vehicle (Hannah, (para. [0064]), violations can be determined automatically by the MATS system using sensors mounted on the roads or other vehicles).  

Regarding claim 9, the combination of Ravi-Hannah does disclose the method of claim 1, wherein the vehicle-generated data includes: autonomous driving data recorded by a data storage system mounted on the vehicle (Hannah, (para. [0040] and figure 11), the self-driving car can automatically enforce the start travel time and the route selected; mass storage 911).  


Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432